                  Case MDL No. 2738 Document 1797 Filed 06/17/19 Page 1 of 3



                                                                  UNITED STATES JUDICIAL PANEL
                                                                                  on
                                                                       MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                                                  MDLNo.2738



                                                                       (SEE ATTACHED SCHEDULE)



                                                 CONDITIONAL TRANSFER ORDER (CTO -147)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,096 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that a,re
common to the actions previously tra,nsferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7 .1 of the Rules of Procedure of the United States)udicialPaneLon Multidistrict
LitigatjoiJ, the action(s) on the attached schedufo are--transfetred under 28 tJ.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay wiH be continued until further order of the Panel.

   lna~~_llt:h    ~J-·~o-qbj~~iqi\)s
 ipEtn(!iilg•at tt,is:time;-.tli!i>·J.•••·
   stay is lift~d: _· ..... '' ' '','''' , ' '                                         FOR THE PANEL:

                                                    .,-:..,
                                                      \ ·-'- -
                                                              \   ,'

                                                                        (   I
                                                                                           ;Af~,.;c
i..;,...=-~=-=-...........,.....- ;-\,\'('                                             John W. Nichols
                                            '      .\ .,·                              Clerk of the Panel




                                                                                                                   ___ ,L
        Case MDL No. 2738 Document 1797 Filed 06/17/19 Page 2 of 3




IN RE: JOH_NSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                MDLNo.2738



                  SCHEDULE CT0-147 -TAG-ALONG ACTIONS



                      C.A.NO.      CASE CAPTION

CALIFORNIA CENTRAL

  CAC         2       19-04907     Barbara Apolonia Beczek v. Johnson and Johnson et al

CALIFORNIA NORTHERN

  CAN         1       19-02986     Rosarioereyes v. Johnson & Johnson et al

DISTRICT OF COLUMBIA

  DC          1       19--00712    RZEPECKI v. JOHNSON & JOHNSON et al
  DC          1       19-00713     ALGER v. JOHNSON & JOHNSON et al
  DC          1       19-00714     BAL v. JOHNSON & JOHNSON et al
  DC          1       19-00780     BALDRIDGE v. JOHNSON & JOHNSON et al
  DC          1       19-00781     BOCOOK v. JOHNSON & JOHNSON et al
  DC          1       19-00782     COOK v. JOHNSON & JOHNSON et al
  DC          1       19-00783     CORBITT v. JOHNSON & JOHNSON et al
  DC          1       19-00784     CRAWLEY v. JOHNSON & JOHNSON et al
  DC          I       19-00791     DELANEY v. JOHNSON & JOHNSON et al
  DC          1       19-00792     DONALDSON v. JOHNSON & JOHNSON et al
  DC          1       19-00806     ELLIS v. JOHNSON & JOHNSON et al
  DC          1       19-00811     FERRANTI v. JOHNSON & JOHNSON et al
  DC          1       19-00812     GARDNER v. JOHNSON & JOHNSON et al
  DC          1       19-00813     GOMEZ v. JOHNSON & JOHNSON et al
  DC          1       19-00815     GREENE v. JOHNSON & JOHNSON et al
  DC          1       19-00816     HARPP v. JOHNSON & JOHNSON et al
  DC          1       19-00818     HARRELL v. JOHNSON & JOHNSON et al
  DC          1       19--00826    HINSON v. JOHNSON & JOHNSON et al
  DC          1       19-00827     HOFFART v. JOHNSON & JOHNSON et al
  DC          1       19-00836     HUDSON v. JOHNSON & JOHNSON et al
  DC          1       19-00837     KERIK v. JOHNSON & JOHNSON et al
  DC          1       19-00838     MANN v. JOHNSON & JOHNSON et al
  DC          1       19-'-00840   SLAVIN v. JOHNSON & JOHNSON et al
       Case MDL No. 2738 Document 1797 Filed 06/17/19 Page 3 of 3

  DC         1       19-00841     FARACI v. JOHNSON & JOHNSON et al
  DC         1       19-00842     FOGARTY v. JOHNSON & JOHNSON et al
  DC         1       19-00843     METHENEY v. JOHNSON & JOHNSON et al
  DC         1       19-00844     MOORE v. JOHNSON & JOHNSON et al
  DC         1       19-00845     PETERSON v. JOHNSON & JOHNSON et al
  DC         1       19-00847     ROTT v. JOHNSON & JOHNSON et al
  DC         1       19-00848     SALYERS v. JOHNSON & JOHNSON et al
  DC         1       19-00854     STONICHER v. JOHNSON & JOHNSON et al
  DC         1       19-00855     TERHURNE v. JOHNSON & JOHNSON et al
  DC         1       19-00856     TURNER v. JOHNSON & JOHNSON et al
  DC         1       19-00863     WARREN v. JOHNSON & JOHNSON et al
  DC         1       19-00864     WATKINS v. JOHNSON & JOHNSON et al
  DC         1       19-00867     THOMPSON v. JOHNSON & JOHNSON et al
  DC         1       19-00868     WHITE v. JOHNSON & JOHNSON et al
  DC         1       19-00869     BEAN v. JOHNSON & JOHNSON et al
  DC         1       19-00889     BRANION v. JOHNSON & JOHNSON et al
  DC         1       19-00891     SMITH v. JOHNSON & JOHNSON et al
  DC         1       19-00892     WHEATON v. JOHNSON & JOHNSON et al
  DC         1       19-00923     MOSQUEDA v. JOHNSON & JOHNSON et al
  DC         1       19-00924     JUSTICE v. JOHNSON & JOHNSON et al
  DC         1       19-00925     THOMPSON v. JOHNSON & JOHNSON et al
  DC         1       19=00926     MARTIN v. JOHNSON & JOHNSON et al
  DC         1       19-00931     HARRIS v. JOHNSON & JOHNSON et ~l
  DC         1       19-00933     CHESMORE v. JOHNSON & JOHNSON et al
  DC         1       19-00934     CHEN v. JOHNSON & JOHNSON et al
  DC         1       19-01000     MACDONALD v. JOHNSON & JOHNSON et al

ILLINOIS NORTHERN

             +       19 03731     PalffleF et al Y. JohHsoH & JohHsoH et al   Opposed 6/12/19
